Exhibit 10.2

 

Atlantic Tele-Network, Inc.

 

Form of

Notice of Grant of Restricted Stock and

Restricted Stock Agreement

 

(Non-Employee Directors)

 

Administrator

 

Participant Name:

10 Derby Square

 

ID:

Salem, MA 01970

 

 

(978) 619-1300

 

 

 

Atlantic Tele-Network, Inc., a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) the number of shares of Common
Stock, par value $0.01 per share (the “Shares”) of the Company set forth below
on the terms of this Notice of Grant of Restricted Stock and Restricted Stock
Agreement (this “Agreement”), subject to your acceptance of this Agreement and
the provisions of the Atlantic Tele-Network, Inc. 2008 Equity Incentive Plan, as
amended from time to time (the “Plan”).  The Shares are subject to the
restrictions set forth herein and those set forth in the Plan.

 

Date of grant:

 

Number of shares:

 

Vesting:  The Shares will vest and become issuable according to the following
schedule (each date, a “scheduled vesting date”):

 

 

on                     , 20    , as to

shares,

 

 

(representing 33.333% of the Shares)

 

 

 

 

on                     , 20    , as to ,

additional shares, and

 

 

(representing 33.333% of the Shares)

 

 

 

 

on                     , 20    , as to

additional shares.

 

 

(representing 33.334% of the Shares)

 

By your signature below, you agree with the Company to the terms of this
Agreement.

 

Atlantic Tele-Network, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: 

 

 

 

Title:  

 

 

Date

 

 

 

 

 

 

 

 

 

 

 

Participant

 

Date

 

1

--------------------------------------------------------------------------------


 

Terms of Restricted Stock

 

1.  Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms
defined in the Plan and used and not otherwise defined in this Agreement have
the meanings given to them in the Plan. The Committee administers the Plan, and
its determinations regarding the interpretation and operation of the Plan and
this Agreement are final and binding. The Board may in its sole discretion at
any time terminate or from time to time modify and amend the Plan as provided
therein. You may obtain a copy of the Plan without charge upon request to the
Company’s Corporate Secretary.

 

2.  Vesting. The Shares will vest, while you are a director of the Company, on
the scheduled vesting dates stated in the vesting schedule on the first page of
this Agreement, subject to the other terms hereof.  Notwithstanding anything to
the contrary in the foregoing, all unvested Shares shall become 100% vested upon
your removal from the Board upon a change in control (as defined by the
Committee from time to time).

 

3.  Withholding Taxes.  You are responsible for any income or other tax
liability attributable to the Shares. It is a condition to the issuance of
Shares under this Agreement that you shall pay to the Company, or make provision
satisfactory to the Committee for payment of, any taxes required by law to be
withheld with respect to the Shares no later than the date of the event creating
the tax liability. The Company and its Affiliates may, to the extent permitted
by law, deduct any such tax obligations from any payment of any kind for your
benefit. In the Committee’s discretion, the minimum tax obligations required by
law to be withheld with respect to the Shares may be paid in whole or in part in
shares of Stock, including Shares granted under this Agreement, valued at their
Fair Market Value on the date of withholding or delivery.  A holder may make an
election in accordance with Section 83(b) of the Code.  Any 
Section 83(b) election must be filed with the IRS within 30 days of the grant of
the Shares and is the sole responsibility of the holder.

 

4.  Termination; Forfeiture. You will forfeit all unvested Shares upon the
termination of your service as director for any reason (other than death or
disability or upon the occurrence of a change in control). When you forfeit
Shares, all of your interest in the Shares will be cancelled.

 

5.  Compliance with Law; Lock-Up Agreement. The Company shall not be obligated
to issue or deliver any Shares if it determines that the delivery or issuance
would violate the terms of the Company’s policy regarding insider trading
(including as a result of your need to engage in a sale of those shares in order
to pay applicable withholding taxes).  The Company shall also not be obligated
to issue or deliver any shares of Common Stock unless the Company is satisfied
that all requirements of law or any applicable stock exchange in connection
therewith (including without limitation the effective registration or exemption
of the issuance of such shares under the Securities Act of 1933, as amended, and
applicable state securities laws) have been or will be complied with, and the
Committee may impose any restrictions on your rights as it shall deem necessary
or advisable to comply with any such requirements; provided that the Company
will issue such shares on the earliest date at which it reasonably anticipates
that such issuance will not cause such violation.  You further agree hereby
that, as a condition to the issuance of shares of Common Stock covered by the
Shares, you will enter into and perform any underwriter’s lock-up agreement
requested by the Company from time to time in connection with public offerings
of the Company’s securities.

 

6.  Rights as Stockholder; Dividends. Subject to the provisions of this
Agreement, you shall have all rights and privileges as a stockholder (including,
but not limited to, voting rights) with respect to the Shares, whether or not
the Shares have vested, prior to any forfeiture.  Any cash dividends or
distributions declared and paid with respect to Shares that are, as of the
record date for such dividend, allocated to you pursuant to this Agreement, but
not issued prior to the applicable dividend record date will be subject to the
same vesting and other restrictions as are applicable to the Shares to which the
Award relates.  All calculations made in connection with this grant shall be
computed to three decimal places.  No fractional shares shall be issued under
this grant.  Cash will be paid in lieu of any fractional share that otherwise
would become due and payable.

 

7.  No Right to Continued Service. Neither the adoption, maintenance or
operation of the Plan nor the award of the Shares confers upon you any right to
continued service as director or nomination for reelection as director.

 

2

--------------------------------------------------------------------------------


 

8. Nontransferability.  Subject to the provisions of the Plan, you may not sell,
assign, transfer, pledge, hypothecate or otherwise dispose of or encumber the
Shares until they have vested in accordance with the scheduled vesting dates set
forth in this Agreement.  You may not assign or transfer any rights with respect
to the Shares except by will or by the laws of descent and distribution or to
the extent expressly permitted in writing by the Committee.

 

9. Corporate Events. The terms of the Shares may be changed without your consent
as provided in the Plan upon a change in control of, or certain other corporate
events affecting, the Company.   Without limiting the foregoing, the vesting
schedule may be accelerated as the Committee may consider equitable to the
participants in the Plan and in the best interests of the Company.

 

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
State of Delaware except to the extent the laws of any other jurisdiction are
mandatorily applicable.

 

11. Amendment and Termination of the Shares. The Shares may be amended or
terminated by the Company with or without your consent, as permitted by the
Plan.

 

* * * *

 

3

--------------------------------------------------------------------------------